DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 10-12, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al, US Patent Application Publication 2006/0216896 (newly submitted to the rejection)


    PNG
    media_image1.png
    594
    684
    media_image1.png
    Greyscale

Regarding claim 1, Saito teaches a power semiconductor device, comprising a semiconductor layer 2 having a first conductivity type; a pillar 5 (which is the pillar 5 on the left side of the figure) provided in the semiconductor layer and having a second conductivity type that is different than the first conductivity type; a first trench gate 9 (left side) provided in the pillar proximate to a first vertical edge of the pillar (wherein the bottom surface of gate electrode 9 is proximate to a first vertical edge  of the pillar); a second trench gate 9 (right side) provided in the pillar proximate to a second vertical edge of the pillar (wherein the bottom surface of gate electrode 9 is proximate to a first vertical edge  of the pillar), the second vertical edge being on an opposing side of the pillar of the first vertical edge; a first electrode 7 provided over a first side of the semiconductor layer; and a second electrode 9 provided over a second side of the semiconductor layer, wherein the first and second trench gates are separated by a shielding portion of the pillar (which is the area of 5 that is between gate insulating film 8 of each gate electrode), the shielding portion of the pillar defining a current path for a reverse recovery current of the power device (Figure 12. Note: while the reference of Saito does not explicitly teach the limitation of “…the shielding portion of the pillar defining a current path for a reverse recovery current of the power device…”, MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, this limitation is held to be a matter of obviousness and meets the limitation of this claim. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best. 



Regarding claim 3, Saito teaches the first, second, and third trench gates define first, second, third, and fourth channels, respectively, and wherein the first trench gate defines a first channel proximate to the first vertical edge of the pillar, the second trench gate defines a second channel proximate to the second vertical edge of the pillar, and the third trench gate defines the third channel proximate to the first vertical surface of the third trench gate and the fourth channel proximate to the second vertical surface of the third trench gate.

Regarding claim 10, Saito teaches the first trench gate borders a first portion of the semiconductor layer to define a first channel proximate to the first vertical edge of the pillar, and the second trench gate borders a second portion of the semiconductor layer to define a second channel proximate to the second vertical edge of the pillar (as shown in figure 12 above)

Regarding claim 11, Saito teaches the first trench gate includes a gate electrode 9 and a gate dielectric material 8, the first gate dielectric material including a gate dielectric layer and a gate dielectric spacer, the gate dielectric layer provided over the first channel (as labeled above in figure 12)



However, given the teaching of the references, it would have been obvious to determine the optimum thickness of the layers involved because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  See In re Aller, Lacey, and Hall (10 USPQ 23 3-237) "It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of ether the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that tile chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).


Regarding claim 12, Saito teaches the gate dielectric material is an oxide and encapsulates the gate electrode (figure 12 and [0036]).

Regarding claim 14, Saito teaches the power device is a MOSFET and the pillar provides a charge balance area, and wherein the first conductivity type is an N conductivity type, and the second conductivity type is a P conductivity type [0053], and wherein the device is configured to handle a breakdown voltage of at least 600V and has an on-resistance of no more than 10 mOhm/cm’ (Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, this limitation is held to be a matter of obviousness and meets the limitation of this claim. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be In re Best).

Regarding claim 21, Saito teaches the first trench gate includes a gate electrode and a gate oxide material encapsulating the gate electrode, and a bottom surface of the pillar is disposed under a bottom surface of the first trench gate (figure 12).

Allowable Subject Matter

The indicated allowability of claims 2 and 3 is withdrawn in view of the newly discovered reference(s) to Saito et al.  Rejections based on the newly cited reference(s) are as stated above.

Claims 4-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 16, the prior art fails to anticipate or render obvious the claimed invention including “…a second trench gate provided in a second pillar, the second trench gate having a first side proximate to a vertical edge of the second pillar and a 

Regarding claim 18, the prior art fails to anticipate or render obvious the claimed invention including “…etching the pillar and the epi layer to form first, second, and third trenches, the first and second trenches being provided in the pillar, the third trench being provided the epi layer spaced apart from the pillar; forming first, second and third trench gates in the first, second, and third trenches, respectively; forming first, second, third, and fourth heavily doped regions in the well and the pillar, the second heavily doped region being provided within the pillar and between the first and second trench gates…” in combination with the remaining limitations. Claims 19 and 20 are dependent upon claim 18 and are therefore allowable.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899